
	

113 HR 2325 IH: Due Process and Military Detention Amendments Act
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2325
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2013
			Mr. Smith of
			 Washington (for himself and Mr.
			 Gibson) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the disposition of certain persons
		  detained in the United States pursuant to the Authorization for Use of Military
		  Force.
	
	
		1.Short titleThis Act may be cited as the Due
			 Process and Military Detention Amendments Act.
		2.Disposition of
			 covered persons detained in the United States pursuant to the Authorization for
			 Use of Military Force
			(a)DispositionSection
			 1021 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1562; 10 U.S.C. 801 note) is amended—
				(1)in subsection (c),
			 by striking The disposition and inserting Except as
			 provided in subsection (g), the disposition; and
				(2)by adding at the
			 end the following new subsections:
					
						(g)Disposition of
				persons detained in the United States
							(1)Persons detained
				pursuant to the Authorization for Use of Military Force or the Fiscal Year
				2012 National Defense Authorization
				ActIn the case of a covered
				person who is detained in the United States, or a territory or possession of
				the United States, pursuant to the Authorization for Use of Military Force
				(Public Law 107–40; 50 U.S.C. 1541 note) or this Act, disposition under the law
				of war shall occur immediately upon the person coming into custody of the
				Federal Government and shall only mean the immediate transfer of the person for
				trial and proceedings by a court established under article III of the
				Constitution of the United States or by an appropriate State court. Such trial
				and proceedings shall have all the due process as provided for under the
				Constitution of the United States.
							(2)Prohibition on
				transfer to military custodyNo person detained, captured, or
				arrested in the United States, or a territory or possession of the United
				States, may be transferred to the custody of the Armed Forces for detention
				under the Authorization for Use of Military Force or this Act.
							(h)Rule of
				constructionThis section
				shall not be construed to authorize the detention of a person within the United
				States, or a territory or possession of the United States, under the
				Authorization for Use of Military Force or this
				Act.
						.
				(b)Repeal of
			 requirement for military custody
				(1)RepealSection 1022 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1563; 10
			 U.S.C. 801 note) is hereby repealed.
				(2)Conforming
			 amendmentSection 1029(b) of
			 such Act (Public Law 112–81; 125 Stat. 1569; 10 U.S.C. 801 note) is amended by
			 striking applies to and all that follows through any
			 other person and inserting applies to any person.
				
